Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00884-CR

                               RUDOLPH EDMONDS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-70406-U

                                             ORDER
       The reporter’s record was due September 18, 2017. When it was not filed, we notified

court reporter Sasha Brooks that it was overdue and directed that she file the complete reporter’s

record by October 19, 2017. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Brooks.

       We ORDER Sasha Brooks to file the reporter’s record in this appeal WITHIN

TWENTY DAYS of the date of this order. We caution Ms. Brooks that the failure to file the

reporter’s record by that time will result in the Court utilizing whatever remedies it has available,

including ordering that she not sit until the complete reporter’s record in this appeal is filed.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Sasha Brooks,

official court reporter, 291st Judicial District Court; and to counsel for all parties.




                                                        /s/     LANA MYERS
                                                                JUSTICE